 

Exhibit 10.1

 

THIRD AMENDED AND RESTATED INVESTMENT ADVISORY AND MANAGEMENT SERVICES AGREEMENT

 

This Third Amended and Restated Investment Advisory and Management Services
Agreement (the “Agreement”) is made as of the 23rd day of June, 2016, by and
between BUSINESS DEVELOPMENT CORPORATION OF AMERICA, a Maryland corporation (the
“Company”), and BDCA ADVISER, LLC, a Delaware limited liability company (the
“Adviser”).

 

WHEREAS, on October 28, 2010, the Company and the Adviser entered into that
certain Investment Advisory and Management Services Agreement (the “Original
Agreement”) wherein the Company and the Adviser agreed that the Adviser would
furnish investment advisory services to the Company and provide certain
administrative services necessary for the operation of the Company on the terms
and conditions set forth therein;

 

WHEREAS, on June 23, 2011, the Company and the Adviser amended and restated the
Original Agreement in its entirety and entered into an Amended and Restated
Investment Advisory and Management Services Agreement (the “Amended Agreement”)
in order to reduce the Base Management Fee (as defined in Section 3(a) hereof)
from two percent (2%) of the Company’s gross assets to one and one half percent
(1.5%) of the Company’s gross assets;

 

WHEREAS, on June 5, 2013, the Company and the Adviser amended and restated the
Amended Agreement (the “Second Amended Agreement”) in order to remove the third
part of the incentive fee, referred to as the “Subordinated Liquidation
Incentive Fee,” which was equal to 20.0% of the net proceeds from the
liquidation of the Company remaining after investors have received distributions
of net proceeds from liquidation of the Company equal to Adjusted Capital (as
defined in Section 3(b) hereof) as calculated immediately prior to liquidation;
and

 

WHEREAS, the Company and the Adviser now desire to amend and restate the Second
Amended Agreement in its entirety.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the parties hereby agree as follows:

 

1.                  Duties of the Adviser.

 

(a)                Retention of Adviser. The Company hereby employs the Adviser
to act as the investment adviser to the Company and to manage the investment and
reinvestment of the assets of the Company, subject to the supervision of the
Board of Directors of the Company (the “Board”), for the period and upon the
terms herein set forth:

 

(i)            in accordance with the investment objectives, policies and
restrictions that are set forth in the Company's Registration Statement on Form
N-2 filed with the Securities and Exchange Commission (the “SEC”), as amended
from time to time (the “Registration Statement”), if any, and/or the Company’s
periodic reports filed with the SEC from time to time; and

 





 

 

(ii)           during the term of this Agreement in accordance with all other
applicable federal and state laws, rules and regulations, and the Company's
charter and bylaws, in each case as amended from time to time,

 

(b)               Responsibilities of Adviser. Without limiting the generality
of the foregoing, the Adviser shall, during the term and subject to the
provisions of this Agreement:

 

(i)            determine the composition and allocation of the portfolio of the
Company, the nature and timing of the changes therein and the manner of
implementing such changes;

 

(ii)            identify, evaluate and negotiate the structure of the
investments made by the Company;

 

(iii)           execute, monitor and service the Company's investments;

 

(iv)          determine the securities and other assets that the Company shall
purchase, retain, or sell;

 

(v)            perform due diligence on prospective portfolio companies; and

 

(vi)           provide the Company with such other investment advisory, research
and related services as the Company may, from time to time, reasonably require
for the investment of its funds.

 

(c)                Power and Authority. To facilitate the Adviser's performance
of these undertakings, but subject to the restrictions contained herein, the
Company hereby delegates to the Adviser, and the Adviser hereby accepts, the
power and authority on behalf of the Company to effectuate its investment
decisions for the Company, including the execution and delivery of all documents
relating to the Company's investments and the placing of orders for other
purchase or sale transactions on behalf of the Company. In the event that the
Company determines to acquire debt financing, the Adviser shall arrange for such
financing on the Company's behalf, subject to the oversight and approval of the
Board.

 

(d)               Acceptance of Employment. The Adviser hereby accepts such
employment and agrees during the term hereof to render the services described
herein for the compensation provided herein, subject to the limitations
contained herein.

 

(e)                Sub-Advisers. The Adviser is hereby authorized to enter into
one or more sub-advisory agreements with other investment advisers (each, a
“Sub-Adviser”) pursuant to which the Adviser may obtain the services of the
Sub-Adviser(s) to assist the Adviser in fulfilling its responsibilities
hereunder. Specifically, the Adviser may retain a Sub-Adviser to recommend
specific securities or other investments based upon the Company's investment
objectives, policies and restrictions, and work, along with the Adviser, in
sourcing, structuring, negotiating, arranging or effecting the acquisition or
disposition of such investments and monitoring investments on behalf of the
Company, subject to the oversight of the Adviser and the Company.

 



- 1 -

 

 

(i)            The Adviser and not the Company shall be responsible for any
compensation payable to any Sub-Adviser.

 

(ii)            Any sub-advisory agreement entered into by the Adviser shall be
in accordance with the requirements of the Investment Company Act, including
without limitation the requirements relating to Board and Company stockholder
approval thereunder, and other applicable federal and state law.

 

(iii)          Any Sub-Adviser shall be subject to the same fiduciary duties
imposed on the Adviser pursuant to this Agreement, the Investment Company Act
and the Advisers Act, as well as other applicable federal and state law.

 

(f)                Independent Contractor Status. The Adviser shall, for all
purposes herein provided, be deemed to be an independent contractor and, except
as expressly provided or authorized herein, shall have no authority to act for
or represent the Company in any way or otherwise be deemed an agent of the
Company.

 

(g)               Record Retention. Subject to review by and the overall control
of the Board, the Adviser shall keep and preserve for the period required by the
Investment Company Act any books and records relevant to the provision of its
investment advisory services to the Company and shall specifically maintain all
books and records with respect to the Company's portfolio transactions and shall
render to the Board such periodic and special reports as the Board may
reasonably request or as may be required under applicable federal and state law,
and shall make such records available for inspection by the Board and its
authorized agents, at any time and from time to time during normal business
hours. The Adviser agrees that all records that it maintains for the Company are
the property of the Company and shall surrender promptly to the Company any such
records upon the Company's request and upon termination of this Agreement
pursuant to Section 9, provided that the Adviser may retain a copy of such
records.

 

The following provisions in this Section 1 shall apply for only so long as the
shares of the Company are not listed on a national securities exchange.

 

(h)               Administrator. The Adviser shall, upon request by an official
or agency administering the securities laws of a state, province, or
commonwealth (an “State Administrator”), submit to such State Administrator the
reports and statements required to be distributed to Company stockholders
pursuant to this Agreement, the Registration Statement and applicable federal
and state law.

 

(i)                 Fiduciary Duty: It is acknowledged that the Adviser shall
have a fiduciary responsibility for the safekeeping and use of all funds and
assets of the Company, whether or not in the Adviser's immediate possession or
control. The Adviser shall not employ, or permit another to employ, such funds
or assets in any manner except for the exclusive benefit of the Company. The
Adviser shall not, by entry into an agreement with any stockholder of the
Company or otherwise, contract away the fiduciary obligation owed to the Company
and the Company stockholders under common law.

 



- 2 -

 

 

2.                  Company's Responsibilities and Expenses Payable by the
Company.

 

(a)                Costs. Subject to the limitations on reimbursement of the
Adviser as set forth in Section 2(b) below, the Company, either directly or
through reimbursement to the Adviser, shall bear all other costs and expenses of
its operations and transactions, including (without limitation) fees and
expenses relating to: expenses deemed to be “organization and offering expenses”
of the Company for purposes of Conduct Rule 2310(a)(12) of the Financial
Industry Regulatory Authority (for purposes of this Agreement, such expenses,
exclusive of commissions, the dealer manager fee and any discounts, are
hereinafter referred to as “Organization and Offering Expenses”); amounts paid
to third parties for administrative services; the investigation and monitoring
of the Company's investments; the cost of calculating the Company's net asset
value; the cost of effecting sales and repurchases of shares of the Company's
common stock and other securities; management and incentive fees payable
pursuant to the investment advisory agreement; fees payable to third parties
relating to, or associated with, making investments and valuing investments
(including third-party valuation firms), transfer agent and custodial fees, fees
and expenses associated with marketing efforts (including attendance at
investment conferences and similar events); federal and state registration fees;
any exchange listing fees; federal, state and local taxes; independent
directors' fees and expenses; brokerage commissions; costs of proxy statements;
stockholders' reports and notices; costs of preparing government filings,
including periodic and current reports with the SEC; fidelity bond, liability
insurance and other insurance premiums; and printing, mailing, independent
accountants and outside legal costs.

 

Notwithstanding the foregoing, the Company shall not be liable for Organization
and Offering Expenses to the extent that Organization and Offering Expenses,
together with all prior Organization Offering Expenses, exceeds the greater of
$125,000 and 1.5% of the aggregate gross proceeds from the offering of the
Company's securities (the “Offering Proceeds”). More specifically, the Company
shall be obligated to reimburse the Adviser for all current and past
Organization and Offering Expenses paid by the Adviser and not already
reimbursed by the Company (the “Reimbursable O&O Expenses”) as follows:

 

(i)            if the Offering Proceeds are $8,333,333.33 or less, the Company
shall reimburse the Adviser for such Reimbursable O&O Expenses to the extent
that the Reimbursable O&O Expenses, together with all past Organization and
Offering Expenses for which the Adviser has received reimbursement, does not
exceed $125,000; or

 

(ii)            if the Offering Proceeds exceed $8,333,333.33, the Company shall
reimburse the Adviser for such Reimbursable O&O Expenses to the extent that the
Reimbursable O&O Expenses, together with all past Organization and Offering
Expenses for which the Adviser has received reimbursement, does not exceed an
amount equal to 1.5% of the Offering Proceeds or a maximum reimbursement of
$22,500,000, assuming the maximum offering size is $1,500,000,000.

 



- 3 -

 

 

The following provisions in this Section 2(b) shall apply for only so long as
the shares of the Company are not listed on a national securities exchange.

 

(b)               Limitations on Reimbursement of Expenses. In addition to the
compensation paid to the Adviser pursuant to Section 3, the Company shall
reimburse the Adviser for all expenses of the Company incurred by the Adviser as
well as the actual cost of goods and services used for or by the Company and
obtained from entities not affiliated with the Adviser. The Adviser may be
reimbursed for the administrative services performed by it on behalf of the
Company; provided, however, the reimbursement shall be an amount equal to the
lower of the Adviser's actual cost or the amount the Company would be required
to pay third parties for the provision of comparable administrative services in
the same geographic location; and provided, further, that such costs are
reasonably allocated to the Company on the basis of assets, revenues, time
records or other method conforming with generally accepted accounting
principles. No reimbursement shall be permitted for services for which the
Adviser is entitled to compensation by way of a separate fee. Excluded from the
allowable reimbursement shall be:

 

(i)            rent or depreciation, utilities, capital equipment, and other
administrative items of the Adviser; and

 

(ii)            salaries, fringe benefits, travel expenses and other
administrative items incurred or allocated to any executive officer or board
member of the Adviser (or any individual performing such services) or a holder
of 10% or greater equity interest in the Adviser (or any person having the power
to direct or cause the direction of the Adviser, whether by ownership of voting
securities, by contract or otherwise).

 

(c)                Periodic Reimbursement. Expenses incurred by the Adviser on
behalf of the Company and payable pursuant to this Section 2 shall be reimbursed
no less than monthly to the Adviser. The Adviser shall prepare a statement
documenting the expenses of the Company and the calculation of the reimbursement
and shall deliver such statement to the Company prior to full reimbursement.

 

3.                  Compensation of the Adviser. The Company agrees to pay, and
the Adviser agrees to accept, as compensation for the services provided by the
Adviser hereunder, a base management fee (“Base Management Fee”) and an
incentive fee (“Incentive Fee”) as hereinafter set forth. The Adviser may agree
to temporarily or permanently waive, in whole or in part, the Base Management
Fee and/or the Incentive Fee.

 

(a)                Base Management Fee.  The Base Management Fee shall be
calculated at an annual rate of one and one half percent (1.5%) of the Company’s
average gross assets. The Base Management Fee shall be payable quarterly in
arrears, and shall be calculated based on the average value of the Company’s
gross assets at the end of the two most recently completed calendar quarters.
All or any part of the Base Management Fee not taken as to any quarter shall be
deferred without interest and may be taken in such other quarter as the Adviser
shall determine. The Base Management Fee for any partial month or quarter shall
be appropriately pro rated.

 



- 4 -

 

 

(b)               Incentive Fee.  The Incentive Fee shall consist of two parts,
as follows:

 

(i)            The first part, referred to as the “Incentive Fee on Income,”
shall be calculated and payable quarterly in arrears based on the Company’s
“Pre-Incentive Fee Net Investment Income” for the immediately preceding quarter.
The payment of the Incentive Fee on Income shall be subject to payment of a
preferred return to investors each quarter, expressed as a quarterly rate of
return on the value of the Company’s net assets at the end of the most recently
completed calendar quarter, of 1.75% (7.00% annualized), subject to a “catch up”
feature (as described below). The calculation of the Incentive Fee on Income for
each quarter is as follows:

 

(A)             No Incentive Fee on Income shall be payable to the Adviser in
any calendar quarter in which the Company’s Pre-Incentive Fee Net Investment
Income does not exceed the preferred return rate of 1.75% or 7.00% annualized
(the “Preferred Return”) on net assets;

 

(B)              100% of the Company’s Pre-Incentive Fee Net Investment Income,
if any, that exceeds the preferred return but is less than or equal to 2.1875%
in any calendar quarter (8.75% annualized) shall be payable to the Adviser. This
portion of the company’s Incentive Fee on Income is referred to as the “catch
up” and is intended to provide the Adviser with an incentive fee of 20% on all
of the Company’s Pre-Incentive Fee Net Investment Income when the Company’s
Pre-Incentive Fee Net Investment Income reaches 2.1875% (8.75% annualized) in
any calendar quarter; and

 

(C)              For any quarter in which the Company’s Pre-Incentive Fee Net
Investment Income exceeds 2.1875% (8.75% annualized), the Incentive Fee on
Income shall equal 20% of the amount of the Company’s Pre-Incentive Fee Net
Investment Income, as the Preferred Return and catch-up will have been achieved.

 

(ii)            The second part of the incentive fee, referred to as the
“Incentive Fee on Capital Gains During Operations,” shall be an incentive fee on
capital gains earned on liquidated investments from the portfolio during
operations prior to the liquidation of the Company and shall be determined and
payable in arrears as of the end of each calendar year (or upon termination of
the investment advisory agreement). This fee shall equal 20.0% of the Company’s
incentive fee capital gains, which shall equal the Company’s realized capital
gains on a cumulative basis from inception, calculated as of the end of each
calendar year, computed net of all realized capital losses and unrealized
capital depreciation on a cumulative basis, less the aggregate amount of any
previously paid capital gain incentive fees.

 

(iii)            For purposes of Section 3(b),“Pre-Incentive Fee Net Investment
Income” means interest income, dividend income and any other income (including
any other fees, other than fees for providing managerial assistance, such as
commitment, origination, structuring, diligence and consulting fees or other
fees that the Company receives from portfolio companies) accrued during the
calendar quarter, minus the Company’s operating expenses for the quarter
(including the base management fee, expenses payable under the administration
agreement and any interest expense and dividends paid on any issued and
outstanding preferred stock, but excluding the incentive fee). Pre-Incentive Fee
Net Investment Income includes, in the case of investments with a deferred
interest feature (such as original issue discount debt instruments with
payment-in-kind interest and zero coupon securities), accrued income that the
Company has not yet received in cash. Pre-Incentive Fee Net Investment Income
does not include any realized capital gains, realized capital losses or
unrealized capital appreciation or depreciation.

 



- 5 -

 

 

(iv)            Notwithstanding the foregoing, in no event will the Adviser’s
compensation on the basis of a share of capital gains exceed 20% of the realized
capital gains upon the funds of the Company over the life of the Company,
computed net of all realized capital losses and unrealized capital depreciation.

 

4.                  Covenants of the Adviser.

 

(a)                Adviser Status. The Adviser covenants that it will register
as an investment adviser under the Advisers Act and will maintain such
registration. The Adviser agrees that its activities will at all times be in
compliance in all material respects with all applicable federal and state laws
governing its operations and investments.

 

The following provisions in this Section 4 shall apply for only so long as the
shares of the Company are not listed on a national securities exchange.

 

(b)               Reports to Stockholders. The Adviser shall prepare or shall
cause to be prepared and distributed to stockholders during each year the
following reports of the Company (either included in a periodic report filed
with the SEC or distributed in a separate report):

 

(i)            Quarterly Reports. Within 60 days of the end of each quarter, a
report containing the same financial information contained in the Company's
Quarterly Report on Form 10-Q filed by the Company under the Securities Exchange
Act of 1934, as amended.

 

(ii)            Annual Report. Within 120 days after the end of the Company's
fiscal year, an annual report containing:

 

(A)             A balance sheet as of the end of each fiscal year and statements
of income, equity, and cash flow, for the year then ended, all of which shall be
prepared in accordance with generally accepted accounting principles and
accompanied by an auditor's report containing an opinion of an independent
certified public accountant;

 

(B)              A report of the activities of the Company during the period
covered by the report;

 



- 6 -

 

 

(C)              Where forecasts have been provided to the Company's
stockholders, a table comparing the forecasts previously provided with the
actual results during the period covered by the report;

 

(D)             A report setting forth distributions by the Company for the
period covered thereby and separately identifying distributions from (i) cash
flow from operations during the period; (ii) cash flow from operations during a
prior period which have been held as reserves; and (iii) proceeds from
disposition of Company assets.

 

(iii)            Previous Reimbursement Reports. The Adviser shall prepare or
shall cause to be prepared a report, prepared in accordance with the American
Institute of Certified Public Accountants United States Auditing Standards
relating to special reports, and distributed to stockholders not less than
annually, containing an itemized list of the costs reimbursed to the Adviser
pursuant to Section 2(b) for the previous fiscal year. The special report shall
at a minimum provide:

 

(A)             A review of the time records of individual employees, the costs
of whose services were reimbursed; and

 

(B)              A review of the specific nature of the work performed by each
such employee.

 

(iv)           Proposed Reimbursement Reports. The Adviser shall prepare or
shall cause to be prepared a report containing an itemized estimate of all
proposed expenses for which it shall receive reimbursements pursuant to Section
2(b) of this Agreement for the next fiscal year, together with a breakdown by
year of such expenses reimbursed in each of the last five public programs formed
by the Adviser.

 

(v)           Proposed Federal Income Tax Returns. Within 75 days after the end
of the Company's fiscal year, all information necessary for Stockholders' to
prepare their federal income tax returns.

 

(c)                Reports to State Administrators. The Adviser shall, upon
written request of any State Administrator, submit any of the reports and
statements to be prepared and distributed by it pursuant to this Section 4 to
such State Administrator.

 

(d)               Reserves. In performing its duties hereunder, the Adviser
shall cause the Company to provide for adequate reserves for normal replacements
and contingencies (but not for payment of fees payable to the Adviser hereunder)
by causing the Company to retain a reasonable percentage of proceeds from
offerings and revenues.

 

(e)                Recommendations Regarding Reviews. From time to time and not
less than quarterly, the Adviser must review the Company's accounts to determine
whether cash distributions are appropriate. The Company may, subject to
authorization by the Board of Directors, distribute pro rata to the stockholders
funds received by the Company which the Adviser deems unnecessary to retain in
the Company.

 



- 7 -

 

 

(f)                Temporary Investments. The Adviser shall, in its sole
discretion, temporarily place proceeds from offerings by the Company into short
term, highly liquid investments which, in its reasonable judgment, afford
appropriate safety of principal during such time as it is determining the
composition and allocation of the portfolio of the Company and the nature,
timing and implementation of any changes thereto pursuant to Section 1(b);
provided however, that the Adviser shall be under no fiduciary obligation to
select any such short-term, highly liquid investment based solely on any yield
or return of such investment. The Adviser shall cause any proceeds of the
offering of Company securities not committed for investment within the later of
two years from the date of effectiveness of the Registration Statement or one
year from termination of the offering, unless a longer period is permitted by
the applicable Administrator, to be paid as a distribution to the stockholders
of the Company as a return of capital without deduction of Front End Fees (as
defined below).

 

5.                  Brokerage Commissions. Limitations on Front End Fees; Period
of Offering; Assessments

 

(a)                Brokerage Commissions. The Adviser is hereby authorized, to
the fullest extent now or hereafter permitted by law, to cause the Company to
pay a member of a national securities exchange, broker or dealer an amount of
commission for effecting a securities transaction in excess of the amount of
commission another member of such exchange, broker or dealer would have charged
for effecting that transaction, if the Adviser determines in good faith, taking
into account such factors as price (including the applicable brokerage
commission or dealer spread), size of order, difficulty of execution, and
operational facilities of the firm and the firm's risk and skill in positioning
blocks of securities, that such amount of commission is reasonable in relation
to the value of the brokerage and/or research services provided by such member,
broker or dealer, viewed in terms of either that particular transaction or its
overall responsibilities with respect to the Company's portfolio, and
constitutes the best net results for the Company.

 

The following provisions in this Section 5 shall apply for only so long as the
shares of the Company are not listed on a national securities exchange.

 

(b)               Limitations. Notwithstanding anything herein to the contrary:

 

(i)            All fees and expenses paid by any party for any services rendered
to organize the Company and to acquire assets for the Company (“Front End Fees”)
shall be reasonable and shall not exceed 18% of the gross offering proceeds,
regardless of the source of payment. Any reimbursement to the Adviser or any
other person for deferred organizational and offering expenses, including any
interest thereon, if any, will be included within this 18% limitation.

 

(ii)           The Adviser shall commit at least eighty-two percent (82%) of the
gross offering proceeds towards the investment or reinvestment of assets and
reserves as set forth in Section 4(d) above on behalf of the Company. The
remaining proceeds may be used to pay Front End Fees.

 



- 8 -

 

 

6.                  Other Activities of the Adviser. The services of the Adviser
to the Company are not exclusive, and the Adviser may engage in any other
business or render similar or different services to others including, without
limitation, the direct or indirect sponsorship or management of other investment
based accounts or commingled pools of capital, however structured, having
investment objectives similar to those of the Company, so long as its services
to the Company hereunder are not impaired thereby, and nothing in this Agreement
shall limit or restrict the right of any manager, partner, member (including its
members and the owners of its members), officer or employee of the Adviser to
engage in any other business or to devote his or her time and attention in part
to any other business, whether of a similar or dissimilar nature, or to receive
any fees or compensation in connection therewith (including fees for serving as
a director of, or providing consulting services to, one or more of the Company's
portfolio companies, subject to applicable law). The Adviser assumes no
responsibility under this Agreement other than to render the services called for
hereunder. It is understood that directors, officers, employees and stockholders
of the Company are or may become interested in the Adviser and its affiliates,
as directors, officers, employees, partners, stockholders, members, managers or
otherwise, and that the Adviser and directors, officers, employees, partners,
stockholders, members and managers of the Adviser and its affiliates are or may
become similarly interested in the Company as stockholders or otherwise.

 

7.                  Responsibility of Dual Directors, Officers and/or Employees.
If any person who is a manager, partner, member, officer or employee of the
Adviser is or becomes a director, officer and/or employee of the Company and
acts as such in any business of the Company, then such manager, partner, member,
officer and/or employee of the Adviser shall be deemed to be acting in such
capacity solely for the Company, and not as a manager, partner, member, officer
or employee of the Adviser or under the control or direction of the Adviser,
even if paid by the Adviser.

 

8.                  Indemnification.

 

(a)                Indemnification. The Adviser (and its officers, managers,
partners, members (and their members, including the owners of their members),
agents, employees, controlling persons and any other person or entity affiliated
with the Adviser) shall not be liable to the Company for any action taken or
omitted to be taken by the Adviser in connection with the performance of any of
its duties or obligations under this Agreement or otherwise as an investment
advisor of the Company (except to the extent specified in Section 36(b) of the
Investment Company Act concerning loss resulting from a breach of fiduciary duty
(as the same is finally determined by judicial proceedings) with respect to the
receipt of compensation for services, and the Company shall indemnify, defend
and protect the Adviser (and its officers, managers, partners, members (and
their members, including the owners of their members), agents, employees,
controlling persons and any other person or entity affiliated with the Adviser,
each of whom shall be deemed a third party beneficiary hereof) (collectively,
the “Indemnified Parties”) and hold them harmless from and against all damages,
liabilities, costs and expenses (including reasonable attorneys' fees and
amounts reasonably paid in settlement) incurred by the Indemnified Parties in or
by reason of any pending, threatened or completed action, suit, investigation or
other proceeding (including an action or suit by or in the right of the Company
or its security holders) arising out of or otherwise based upon the performance
of any of the Adviser's duties or obligations under this Agreement or otherwise
as an investment adviser of the Company, to the extent such damages,
liabilities, costs and expenses are not fully reimbursed by insurance, and to
the extent that such indemnification would not be inconsistent with the laws of
the State of Maryland, the charter of the Company or the provisions of Section
II.G of the Omnibus Guidelines published by the North American Securities
Administrators Association on March 29, 1992, as it may be amended from time to
time.

 



- 9 -

 

 

The following provisions in this Section 8 shall apply for only so long as the
shares of the Company are not listed on a national securities exchange.

 

(b)               Limitations on Indemnification. Notwithstanding Section 8(a)
to the contrary, the Company shall not provide for indemnification of the
Indemnified Parties for any liability or loss suffered by the Indemnified
Parties, nor shall the Company provide that any of the Indemnified Parties be
held harmless for any loss or liability suffered by the Company, unless all of
the following conditions are met:

 

(i)            the Indemnified Party has determined, in good faith, that the
course of conduct which caused the loss or liability was in the best interests
of the Company;

 

(ii)            the Indemnified Party was acting on behalf of or performing
services for the Company;

 

(iii)           such liability or loss was not the result of negligence or
misconduct by the Indemnified Party; and

 

(iv)          such indemnification or agreement to hold harmless is recoverable
only out of the Company's net assets and not from stockholders.

 

Furthermore, the Indemnified Party shall not be indemnified for any losses,
liabilities or expenses arising from or out of an alleged violation of federal
or state securities laws unless one or more of the following conditions are met:

 

(i)            there has been a successful adjudication on the merits of each
count involving alleged securities law violations as to the particular
indemnitee;

 

(ii)           such claims have been dismissed with prejudice on the merits by a
court of competent jurisdiction as to the particular indemnitee; or

 

(iii)           a court of competent jurisdiction approves a settlement of the
claims against a particular indemnitee and finds that indemnification of the
settlement and related costs should be made, and the court of law considering
the request for indemnification has been advised of the position of the SEC and
the published position of any state securities regulatory authority in which
securities of the Company were offered or sold as to indemnification for
violations of securities laws.

 

(c)                Advancement of Funds. The Company shall be permitted to
advance funds to the Indemnified Party for legal expenses and other costs
incurred as a result of any legal action for which indemnification is being
sought only if all of the following conditions are met:

 



- 10 -

 

 

(i)            The legal action relates to acts or omissions with respect to the
performance of duties or services on behalf of the Company;

 

(ii)           The legal action is initiated by a third party who is not a
Company stockholder, or the legal action is initiated by a Company stockholder
and a court of competent jurisdiction specifically approves such advancement;
and

 

(iii)          The Indemnified Party undertakes to repay the advanced funds to
the Company, together with the applicable legal rate of interest thereon, in
cases in which the Indemnified Party is not found to be entitled to
indemnification.

 

9.                  Effectiveness, Duration and Termination of Agreement.

 

(a)                Term and Effectiveness. This Agreement shall become effective
as of the date that the Company meets the minimum offering requirement, as such
term is defined in the prospectus contained in the Company's registration
statement on Form N-2 as declared effective by the SEC. This Agreement shall
remain in effect for two years, and thereafter shall continue automatically for
successive annual periods, provided that such continuance is specifically
approved at least annually by (i) the vote of the Board, or by the vote of a
majority of the outstanding voting securities of the Company and (ii) the vote
of a majority of the Company's directors who are not parties to this Agreement
or “interested persons” (as such term is defined in Section 2(a)(19) of the
Investment Company Act) of any such party, in accordance with the requirements
of the Investment Company Act.

 

(b)               Termination. This Agreement may be terminated at any time,
without the payment of any penalty, (a) by the Company upon 60 days' written
notice to the Adviser, (i) upon the vote of a majority of the outstanding voting
securities of the Company, or (ii) by the vote of the Company's independent
directors, or (b) by the Adviser upon 120 days' written notice to the Company.
This Agreement shall automatically terminate in the event of its “assignment”
(as such term is defined for purposes of Section 15(a)(4) of the Investment
Company Act). The provisions of Section 8 of this Agreement shall remain in full
force and effect, and the Adviser shall remain entitled to the benefits thereof,
notwithstanding any termination of this Agreement.

 

(c)                Payments to and Duties of Adviser Upon Termination.

 

(i)            After the termination of this Agreement, the Adviser shall not be
entitled to compensation for further services provided hereunder except that it
shall be entitled to receive from the Company within 30 days after the effective
date of such termination all unpaid reimbursements and all earned but unpaid
fees payable to the Adviser prior to termination of this Agreement. If the
Company and the Adviser cannot agree on the amount of such reimbursements and
fees, the parties will submit to binding arbitration.

 



- 11 -

 

 

(ii)            The Adviser shall promptly upon termination:

 

(A)             Deliver to the Board a full accounting, including a statement
showing all payments collected by it and a statement of all money held by it,
covering the period following the date of the last accounting furnished to the
Board;

 

(B)              Deliver to the Board all assets and documents of the Company
then in custody of the Adviser; and

 

(C)              Cooperate with the Company to provide an orderly management
transition.

 

The following provisions in this Section 9 shall apply for only so long as the
shares of the Company are not listed on a national securities exchange.

 

(d)               Other Matters. Without the approval of holders of a majority
of the shares entitled to vote on the matter, the Adviser shall not: (i) amend
the investment advisory agreement except for amendments that do not adversely
affect the interests of the stockholders; (ii) voluntarily withdraw as the
Adviser unless such withdrawal would not affect the tax status of the Company
and would not materially adversely affect the stockholders; (iii) appoint a new
Adviser; (iv) sell all or substantially all of the Company's assets other than
in the ordinary course of the Company's business; or (v) cause the merger or
other reorganization of the Company. In the event that the Adviser should
withdraw pursuant to (ii) above, the withdrawing Adviser shall pay all expenses
incurred as a result of its withdrawal. The Company may terminate the Adviser's
interest in the Company's revenues, expenses, income, losses, distributions and
capital by payment of an amount equal to the then present fair market value of
the terminated Adviser's interest, determined by agreement of the terminated
Adviser and the Company. If the Company and the Adviser cannot agree upon such
amount, then such amount will be determined in accordance with the then current
rules of the American Arbitration Association. The expenses of such arbitration
shall be borne equally by the terminated Adviser and the Company. The method of
payment to the terminated Adviser must be fair and must protect the solvency and
liquidity of the Company.

 

(e)                With respect to any shares owned by the Adviser, the Adviser
may not vote or consent on matters submitted to the Stockholders regarding the
removal of the Adviser or regarding any transaction between the Company and the
Adviser.  In determining the existence of the requisite percentage of shares
necessary to approve a matter on which the Adviser may not vote or consent, any
shares owned by the Adviser shall not be included.

 

10.              Conflicts of Interests and Prohibited Activities. The following
provisions in this Section 10 shall apply for only so long as the shares of the
Company are not listed on a national securities exchange.

 



- 12 -

 

 

(a)                No Exclusive Agreement. The Adviser is not hereby granted or
entitled to an exclusive right to sell or exclusive employment to sell assets
for the Company.

 

(b)               Rebates, Kickbacks and Reciprocal Arrangements.

 

(i)            The Adviser agrees that it shall not (A) receive or accept any
rebate, give-up or similar arrangement that is prohibited under applicable
federal or state securities laws, (B) participate in any reciprocal business
arrangement that would circumvent provisions of applicable federal or state
securities laws governing conflicts of interest or investment restrictions, or
(C) enter into any agreement, arrangement or understanding that would circumvent
the restrictions against dealing with affiliates or promoters under applicable
federal or state securities laws.

 

(ii)            The Adviser agrees that it shall not directly or indirectly pay
or award any fees or commissions or other compensation to any person or entity
engaged to sell the Company's stock or give investment advice to a potential
stockholder; provided, however, that this subsection shall not prohibit the
payment of a registered broker-dealer or other properly licensed agent from
sales commissions for selling or distributing the Company's common stock.

 

(c)                Commingling. The Adviser covenants that it shall not permit
or cause to be permitted the Company's funds from being commingled with the
funds of any other entity. Nothing in this Subsection 10(c) shall prohibit the
Adviser from establishing a master fiduciary account pursuant to which separate
sub-trust accounts are established for the benefit of affiliated programs,
provided that the Company's funds are protected from the claims of other
programs and creditors of such programs.

 

11.              Notices. Any notice under this Agreement shall be given in
writing, addressed and delivered or mailed, postage prepaid, to the other party
at its principal office.

 

12.              Amendments. This Agreement may be amended by mutual consent.

 

13.              Entire Agreement; Governing Law. This Agreement contains the
entire agreement of the parties and supersedes all prior agreements,
understandings and arrangements with respect to the subject matter hereof.
Notwithstanding the place where this Agreement may be executed by any of the
parties hereto, this Agreement shall be construed in accordance with the laws of
the State of New York. For so long as the Company is regulated as a BDC under
the Investment Company Act, this Agreement shall also be construed in accordance
with the applicable provisions of the Investment Company Act. In such case, to
the extent the applicable laws of the State of New York, or any of the
provisions herein, conflict with the provisions of the Investment Company Act,
the latter shall control.

 



- 13 -

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amended and
Restated Investment Advisory and Management Services Agreement to be duly
executed on the date above written.

 

  BUSINESS DEVELOPMENT CORPORATION OF AMERICA           By:    /s/ Corinne D.
Pankovcin                                                      
          Name: Corinne D. Pankovcin             Title:   Chief Financial
Officer, Treasurer and Secretary               BDCA ADVISER, LLC          
By:    /s/ Peter M.
Budko                                                                  
          Name: Peter M. Budko             Title:   Chief Executive Officer and
President

 

 



- 14 -

 